Case 9:18-cv-80176-BB Document 359-1 Entered on FLSD Docket 12/27/2019 Page 1 of 8




                          EXHIBIT 1
12/26/2019
        Case                           Bitcoin 359-1
                  9:18-cv-80176-BB Document    ‘creator’ usesEntered
                                                              UK libel lawon
                                                                          to silence
                                                                               FLSD  critics | News | The
                                                                                           Docket         Times
                                                                                                       12/27/2019 Page 2 of 8

   MENU          friday december 27 2019


                             Bitcoin ‘creator’ uses UK libel law to
                             silence critics
                             Matthew Moore, Media Correspondent

                             May 7 2019, 12:01am, The Times




                             Craig Wright sent legal letters to those who deny that he is Satoshi Nakamoto
                             M A R K H A R R I S O N / PA




                                                          

                              Share


                             An Australian computer scientist who claims to be the
                             mysterious creator of bitcoin is using English libel law in an
                             attempt to silence people who do not believe him.

                             Craig Wright, 49, generated headlines around the world in 2016
                             by publicly identifying himself as Satoshi Nakamoto, the
                             pseudonym adopted by the person or group that invented the
                             cryptocurrency, a form of electronic cash.


                             However, the evidence he put forward was seen by critics as
                             unconvincing and it later emerged that his claim was linked to a
                             PR strategy around a new business venture.

https://www.thetimes.co.uk/article/bitcoin-creator-uses-uk-libel-law-to-silence-critics-v5qx6p3tt                               1/7
12/26/2019
        Case                           Bitcoin 359-1
                  9:18-cv-80176-BB Document    ‘creator’ usesEntered
                                                              UK libel lawon
                                                                          to silence
                                                                               FLSD  critics | News | The
                                                                                           Docket         Times
                                                                                                       12/27/2019 Page 3 of 8
                             He failed to provide incontrovertible proof that he was
                             Nakamoto, saying: “I do not have the courage. I cannot.”


                             Dr Wright, who is based in the UK, is now involved with a new
                             cryptocurrency business called Bitcoin SV, standing for Satoshi’s
                             Vision.




                             In recent weeks prominent ﬁgures in the bitcoin world who
                             accuse the Australian of lying have received letters from a
                             London law ﬁrm, SCA Ontier, warning that they face
                             defamation action.


                             “Our client has not fraudulently claimed to be Satoshi
                             Nakamoto. He is Satoshi Nakamoto,” one of the letters states.
                             They demand that the recipients delete all posts alleging that Dr
                             Wright is a fraud and undertake never to repeat the claim,
                             warning that “our client is plainly entitled to substantial
                             damages”. The letter concludes: “In the event that you do not
                             comply with the above requirement, our client will bring
                             proceedings against you in this jurisdiction for libel.”

                             Representatives for Dr Wright conﬁrmed that the warning
                             letters had been sent to six individuals or news outlets that had
                             denied that he was the father of bitcoin.

                             Formal legal proceedings have been started against two people,
                             including Peter McCormack, a bitcoin podcaster from
                             Bedfordshire.


                             Mr McCormack told The Times that he was being pursued for
                             £100,000 and said that the legal action violated the founding
                             spirit of bitcoin, which is anti-authoritarian, libertarian and
                             decentralised. “I think it’s ridiculous,” he said. “It’s completely
                             antithetical to what bitcoin is and the original behaviour of
                             Satoshi Nakamoto. He’s exploiting the UK libel laws. I think his
                             goal is to win a court case against someone who claims he’s not
https://www.thetimes.co.uk/article/bitcoin-creator-uses-uk-libel-law-to-silence-critics-v5qx6p3tt                               2/7
12/26/2019
        Case                           Bitcoin 359-1
                  9:18-cv-80176-BB Document    ‘creator’ usesEntered
                                                              UK libel lawon
                                                                          to silence
                                                                               FLSD  critics | News | The
                                                                                           Docket         Times
                                                                                                       12/27/2019 Page 4 of 8
                             Satoshi. But even if he wins, it doesn’t prove he’s Satoshi, it
                             proves somebody can’t prove he isn’t.”


                             Mr McCormack said that supporters had o ered to represent
                             him pro bono if the case ever reached court.

                             Dr Wright’s team said he was only pursuing people who had
                             accused him of being a fraud. “It is important to remember that
                             most of these people have a huge vested interest in [Satoshi] not
                             being Craig so they will be increasingly aggressive to defend
                             that,” a spokesman said.


                             “From Craig’s point of view he just wants to prove it legally in
                             court rather than be judged by the Twitterverse.”

                             London has long been considered the world’s libel capital
                             because of its stringent defamation laws.

                             Ministers sought to protect free expression with the Defamation
                             Act 2013, which requires the claimant to demonstrate that they
                             have su ered serious reputational damage. The law also sought
                             to reduce libel tourism by restricting claims from people with
                             little connection to England and Wales.

                             Bitcoin was founded in 2008 with the publication of a research
                             paper Bitcoin: A Peer to Peer Electronic Cash System, under
                             Satoshi’s name. The crypto- currency soared in value over the
                             following decade, making billions for early investors.


                                                              Economics             Bitcoin         Australia



                                                     

                              Share
                                                               Continue reading
                                                           Subscribe to The Digital Pack
                                                                       for instant access

https://www.thetimes.co.uk/article/bitcoin-creator-uses-uk-libel-law-to-silence-critics-v5qx6p3tt                               3/7
12/26/2019
        Case                           Bitcoin 359-1
                  9:18-cv-80176-BB Document    ‘creator’ usesEntered
                                                              UK libel lawon
                                                                          to silence
                                                                               FLSD  critics | News | The
                                                                                           Docket         Times
                                                                                                       12/27/2019 Page 5 of 8
                                                                                Subscribe



                                                                   Already a subscriber? Login




                              Comments are subject to our community guidelines, which can be viewed here.


                              Comments (13)


                                 Newest



                                           Robert Gravatt            7 MAY
                                R          If you lost any money in bitcoin, you now have someone to
                                           sue.

                                           Susan       7 MAY
                                 S         I’m Spartacus




                                 G             This post violated our policy.




                                                         Cyclops        7 MAY
                                              C          The elegance of English libel law is that he doesn’t
                                                         have to.

                                           DBM        7 MAY
                                D          Having watched crypto space for some years now it is pretty
                                           clear that Wright has a huge ego and if he really was the
                                           creator of Bitcoin he would have demonstrated it from the
                                           outset and not have rely on libel law.

                                           HM G        7 MAY
                                H
https://www.thetimes.co.uk/article/bitcoin-creator-uses-uk-libel-law-to-silence-critics-v5qx6p3tt                               4/7
12/26/2019
        Case                           Bitcoin 359-1
                  9:18-cv-80176-BB Document    ‘creator’ usesEntered
                                                              UK libel lawon
                                                                          to silence
                                                                               FLSD  critics | News | The
                                                                                           Docket         Times
                                                                                                       12/27/2019 Page 6 of 8
                                           In the cause of reducing CO2 emissions, ban this technology
                                           (whoever invented it) as it uses ever more computing power
                                           (i.e. electricity)
                                           Helios    7 MAY    for little beneﬁt to the planet
                                H          I'm please to see The Times has published this despite the risk
                                           of legal action

                                           JHG       7 MAY
                                 J         More fake news?



                                           Community Admin                 STAFF     7 MAY
                                 T         We welcome your views, however there may be a delay in
                                           comments appearing. If you have any questions about our
                                           comments policy, please take a look at our FAQs:
                                           https://www.thetimes.co.uk/edition/news/frequently-asked-
                                           questions-about-our-commenting-platform-rq9qhpddm

                                           BBDavies          7 MAY
                                 B         It would be interesting if any number of people were to claim
                                           that they are Satoshi Nakamoto. Since the name is not
                                           apparently a pseudonym & presumably is not copyright
                                           protected, there is presumably no barrier to people making
                                           this claim. The more claims that are made, the less likely any
                                           one of them is to be Nakamoto, especially given that his
                                           existence is not conﬁrmed.


                                           Meanwhile can can anyone conﬁrm if the scribbles in the
                                           photo make any sense at all? I can see a number of sigma
                                           signs & xs, but also e/e which would simplify to e & would
                                           normally be shown as such. It looks like gibberish to me, but I
                                           could be wrong.



                                           David Edwards             6 MAY
                                D          It seems our defamation law is still a scandal for a jurisdiction
                                           that professes to respect "free expression" as a human right.
                                           Nevertheless, I thought that under English Law you can change
                                           your name at will. That makes a statement like: “Our client has
                                           not fraudulently claimed to be Satoshi Nakamoto. He is
https://www.thetimes.co.uk/article/bitcoin-creator-uses-uk-libel-law-to-silence-critics-v5qx6p3tt                               5/7
12/26/2019
        Case      9:18-cv-80176-BB DocumentBitcoin 359-1
                                                   ‘creator’ usesEntered
                                                                  UK libel lawon
                                                                              to silence
                                                                                   FLSD  critics | News | The
                                                                                               Docket         Times
                                                                                                           12/27/2019 Page 7 of 8
                                Satoshi Nakamoto” meaningless. Just substitute Satoshi
                                           Nakamoto with "Spartacus", and you can see where this could
                                           go.



                                                         zxcvbnm          7 MAY          David Edwards
                                               Z         Doesn't go anywhere because I am Spartacus


                                                                         Show all 1 replies




                                                                       View more comments




                                   BACK TO TOP




                             GET IN TOUCH

                             About us                                                   Contact us

                             Help                                                       The Times Editorial Complaints

                             The Sunday Times Editorial Complaints                      Place an announcement

                             Classiﬁed advertising                                      Display advertising

                             The Times corrections                                      The Sunday Times corrections

                             Careers




                             MORE FROM THE TIMES AND THE SUNDAY TIMES

https://www.thetimes.co.uk/article/bitcoin-creator-uses-uk-libel-law-to-silence-critics-v5qx6p3tt                                   6/7
12/26/2019
        Case                           Bitcoin 359-1
                  9:18-cv-80176-BB Document    ‘creator’ usesEntered
                                                              UK libel lawon
                                                                          to silence
                                                                               FLSD  critics | News | The
                                                                                           Docket         Times
                                                                                                       12/27/2019 Page 8 of 8
                             The Times e-paper                                          The Sunday Times e-paper

                             Times Currency Services                                    The Sunday Times Wine Club

                             Times Print Gallery                                        Times Crossword Club

                             Sunday Times Driving                                       Times+

                             The Sunday Times Rich List                                 Times Expert Traveller

                             Good University Guide                                      Schools Guide

                             Newsletters                                                Best Places to Live

                             Best Places to Stay                                        Sportswomen of the Year Awards

                             Times Appointments                                         Podcasts

                             Times Money Mentor




                             © Times Newspapers Limited 2019.
                             Registered in England No. 894646.
                             Registered oﬃce: 1 London Bridge Street, SE1 9GF.

                             Privacy & cookie policy                                    Licensing


                             Cookie settings                                            Site map


                             Topics                                                     Commissioning terms


                             Terms and conditions                                       Do not sell my personal information




https://www.thetimes.co.uk/article/bitcoin-creator-uses-uk-libel-law-to-silence-critics-v5qx6p3tt                               7/7
